     Case 1:21-cv-00090-DAD-SAB Document 17 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RICHARD WILLIAMS,                                 No. 1:21-cv-00090-DAD-SAB (PC)
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   CLARK J. KELSO, et al.,                           ACTION
15                      Defendants.                    (Doc. No. 16)
16

17

18           Plaintiff Richard Williams is proceeding pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to 28
20   U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On August 2, 2021, the assigned magistrate judge screened plaintiff’s second amended
22   complaint and issued findings and recommendations recommending that this action be dismissed
23   due to plaintiff’s failure to state a cognizable claim upon which relief may be granted. (Doc. No.
24   16.) Those pending findings and recommendations were served on plaintiff and contained notice

25   that any objections thereto were to be filed within twenty-one (21) days after service. (Id. at 8.)

26   To date, no objections to the pending findings and recommendations have been filed, and the time

27   in which to do so has now passed.

28   /////
                                                       1
     Case 1:21-cv-00090-DAD-SAB Document 17 Filed 09/15/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the
 3   findings and recommendations are supported by the record and by proper analysis.
 4          Accordingly,

 5          1.      The findings and recommendations issued on August 2, 2021 (Doc. No. 16) are

 6                  adopted in full;

 7          2.      This action is dismissed due to plaintiff’s failure to state a claim; and

 8          3.      The Clerk of the Court is directed to close this case.

 9
     IT IS SO ORDERED.
10
        Dated:     September 14, 2021
11                                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
